  Case 17-03788-jw                      Doc 16        Filed 12/13/18 Entered 12/13/18 13:41:48                                  Desc Main
                                                      Document      Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1               Cornell Delvin Davis

 Debtor 2
 (Spouse, if filling)

 United States Bankruptcy Court for the District of South Carolina

 Case Number 17-03788-jw


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of Creditor: Federal National Mortgage Association                  Court Claim no. (if known): N/A
 (“Fannie Mae”)


 Last 4 digits of any number you use to                                   Date of payment change:
 identify the debtor’s account:                            3235           Must be at least 21 days after the date       02/01/2019
                                                                          of this notice


                                                                          New total payment:                            $2,193.64
                                                                          Principal, interest, and escrow, if any

  Part 1:       Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the
               basis for the change. If a statement is not attached, explain why:
               ______________________________________________________________________

                Current escrow payment: $____________            New escrow payment:                         $____________
  Part 2:       Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment o the interest rate on the debtor’s
     variable rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
               attached explain why: ______________________________________________________________________

                Current interest rate: 4.12500%                  New interest rate: 5.37500%

  Current principal and interest payment: $ 1,627.97        New Principal and interest payment: $ 1,793.49
  Part 3:       Other Payment Change

  3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.):

                Reason for change: ______________________________________________________________________

                Current mortgage payment: $ ____________             New mortgage payment:                   $____________




 Official Form 410S1                                      Notice of Mortgage Payment Change                                                   page 1
Case 17-03788-jw                Doc 16         Filed 12/13/18 Entered 12/13/18 13:41:48                            Desc Main
                                               Document      Page 2 of 5
Debtor 1 Cornell Delvin Davis                                                 Case number (if known) 17-03788-jw

Part 4:     Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title if any, and stat your address and
 telephone number.

 Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best
 of my knowledge, information, and reasonable belief.


 ✘ /s/ Jason D. Wyman                                                                         12 13 2018
                                                                                        Date ___/___/___
    Signature


 Print:         Jason D. Wyman                                                          Title: Attorney
 Company        Rogers Townsend & Thomas, PC
 Address        100 Executive Center Drive
                Columbia, SC 29210
                Telephone: (803)744-7444
                Email: ecfnotices@rtt-law.com




Official Form 410S1                              Notice of Mortgage Payment Change                                           page 2
                                                      REPRESENTATION OF PRINTED DOCUMENT
                Case 17-03788-jw                  Doc 16          Filed 12/13/18 Entered 12/13/18 13:41:48 Business
                                                                                                             Desc Hours
                                                                                                                      Main(Pacific Time)
                                                                  Document      Page 3 of 5               Monday-Thursday 5 a.m. to 8 p.m.
                                                                                                                                                      Friday 5 a.m. to 6 p.m.
    PO Box 1077, Hartford, CT 06143-1077
                                                                                                                                                        Physical Address
                                                                                                                  14523 SW Millikan Way, Suite 200, Beaverton, OR 97005

                                                                                                                                                                Payments
                                                                                                                                PO Box 54420, Los Angeles, CA 90054-0420

                                                                                                                                    Correspondence, Inquiries and Notices
               CORNELL D DAVIS                                                                                                 P.O. Box 2008, GrandRapids, MI 49501-2008
               c/o MICHAEL CONRADY
               PO BOX 684                                                                                                                            Phone: 866.570.5277
               MT PLEASANT SC 29465-0684                                                                                                               Fax: 866.578.5277
                                                                                                                                                        www.seterus.com



                                                                                                        November 19, 2018
                                                                                                        Loan number:
                                                                                                        Serviced by Seterus, Inc.

                   Changes to Your Mortgage Interest Rate and Payments on February 01, 2019

               Under the terms of your Adjustable-Rate Mortgage (ARM), your interest rate has been in effect for 12
               month(s). That period will end on January 01, 2019. After this date, your interest rate may change every
               12 month(s) for the remainder of your loan term. Any change in the interest rate may also result in a
               change to your mortgage payment.
                                                                       CURRENT RATE AND                                   NEW RATE AND
                                                                       MONTHLY PAYMENT                                    MONTHLY PAYMENT
                                                 Interest rate         4.12500%                                           5.37500%
                                         Principal payment             $770.47                                            $683.06
                                           Interest payment            $857.50                                            $1,110.43
               Total principal and interest payment*                   $1,627.97                                          $1,793.49
                                           Escrow payment              $400.15                                            $400.15
                                 Total monthly payment                 $2,028.12                                          $2,193.64
                                                                                                                          (Due: February 01, 2019)
               *The interest payment stated on this notice is based on the amortized unpaid principal balance at the time this notice was generated. While the
               allocation of principal and interest may change, your total principal and interest payment will remain the same.


               Interest rate: We calculated your interest rate by taking a published “index rate,” adding a certain
               number of percentage points, called the “margin,” and taking into consideration any applicable rounding
               and interest rate caps as prescribed in your loan agreement. Your new interest rate is based on the
               "index" rate of 3.11838%, which was published on November 16, 2018, and a margin of 2.25000%. The
               index used to calculate your interest rate is published daily in the Wall Street Journal.

               Rate limits: Your interest rate can never be higher than 10.37500% over the life of the loan, based on
               your loan agreement. Your interest rate is not allowed to increase by more than 2.00000% or decrease
               by more than 2.00000% with this adjustment. Seterus does not collect carryover interest.



THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE SOMETIMES ACT AS A DEBT COLLECTOR. WE ARE ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE. HOWEVER, IF YOU ARE IN BANKRUPTCY OR RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT, THIS LETTER IS NOT AN ATTEMPT
TO COLLECT THE DEBT. THIS NOTICE IS BEING FURNISHED FOR YOUR INFORMATION AND TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS. IF YOU RECEIVE OR HAVE
RECEIVED A DISCHARGE OF THIS DEBT THAT IS NOT REAFFIRMED IN A BANKRUPTCY PROCEEDING, YOU WILL NOT BE PERSONALLY RESPONSIBLE FOR THE DEBT. COLORADO: SEE
WWW.COAG.GOV/CAR FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT. Seterus, Inc. maintains a local office at 355 Union Boulevard, Suite
250, Lakewood, CO 80228. The office’s phone number is 888.738.5576. NEW YORK CITY: 1411669, 1411665, 1411662. TENNESSEE: This collection agency is licensed by the
Collection Service Board of the Department of Commerce and Insurance. Seterus, Inc. is licensed to do business at 14523 SW Millikan Way, Beaverton, OR 97005.
                                                                                                                                                              Page 1 of 2
                             REPRESENTATION OF PRINTED DOCUMENT6-769-31160-0000593-001-2-000-000-000-000
Case 17-03788-jw          Doc 16      Filed 12/13/18 Entered 12/13/18 13:41:48                 Desc Main
                                      Document      Page 4 of 5
CORNELL D DAVIS
November 19, 2018
Loan number:


New interest rate and monthly payment: The table above shows your new interest rate and new
monthly payment. Your new payment is based on the 1 Year Libor (Wall Street Journal), your margin,
and applicable rate limitations as stated above, your loan balance of $247,910.80, and your remaining
loan term of 216 months.

Prepayment penalty: We currently do not impose a prepayment penalty on any loan; however, this
policy is subject to change, in which case future billing statements will be updated accordingly.

The option to convert to fixed rate: You may have the option to convert your loan from an adjustable
rate to a fixed rate loan. Please refer to your loan documents for details. To convert to a fixed rate, we
require the following:
¡ The loan must be current.
¡ A current appraisal to confirm that the loan-to-value ratio (LTV) is 95% or less or to determine the
    amount the unpaid principal balance must be reduced to arrive at 95%.
¡ Any adjustable rate mortgage features included in the private mortgage insurance (PMI) must be
    eliminated.
¡ You may have to sign additional legal documents.
¡ We will assess a fee for processing the conversion if a fee is specified in the original note.
¡ If ownership of the property is transferred, we will enforce the due-on-sale provision unless
    otherwise provided under the terms of your loan.

If you anticipate problems making your payments: Contact us at 866.570.5277 as soon as possible. If
you wish to seek an alternative to the upcoming changes to your interest rate and payment, the
following options may be possible (most are subject to servicer approval):
¡ Refinance your loan with the lender of your choice.
¡ Sell your home and use the proceeds to pay off your loan.
¡ Modify your loan terms with us.
¡ Payment forbearance temporarily gives you time to pay your monthly payment.

If you would like contact information for the counseling agencies or programs in your area, call the U.S.
Department of Housing and Urban Development (HUD) at 800.569.4287 or visit www.hud.gov. If you
would like contact information for a state housing finance agency, contact the U.S. Consumer Financial
Protection Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp/.

You may also inquire about further assistance by contacting the Homeowner's HOPE™ Hotline at
888.995.HOPE (4673). Information regarding the availability of additional educational resources can be
found at Fannie Mae's Know Your Options™ website at www.knowyouroptions.com.

If you have any questions, please contact Cindy Branson, Team Lead at 866.570.5277.

Sincerely,

Seterus, Inc.




                                                                                                             Page 2 of 2
Case 17-03788-jw         Doc 16   Filed 12/13/18 Entered 12/13/18 13:41:48          Desc Main
                                  Document      Page 5 of 5


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                         CHAPTER 13
 Cornell Delvin Davis,                                CASE NO.: 17-03788-jw

                                  Debtor(s).        CERTIFICATE OF SERVICE

         I, the undersigned employee of ROGERS TOWNSEND & THOMAS, PC, do hereby

certify that a copy of the Notice of Mortgage Payment Change was mailed to the parties listed

below:

Cornell Delvin Davis
800 Sangaree Parkway, Apt 104B
Summerville, SC 29486

Michael Conrady, Esquire
Campbell Law Firm, PA
PO Box 684
Mount Pleasant, SC 29465

James M. Wyman (via electronic service)
Chapter 13 Trustee
Post Office Box 997
Mount Pleasant, SC 29465-0997

                                               /s/ Lori Qualls
                                               ROGERS TOWNSEND & THOMAS, PC
                                               Lori Qualls, Bankruptcy Paralegal
                                               Post Office Box 100200
                                               Columbia, SC 29202-3200
                                               (803) 744-4444
Columbia, South Carolina
December 13, 2018
